Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 Jan 2021 has been entered. Claims 1-3, 5-12, and 14-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 17 Nov 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 1, 10, and 19 recite the limitation "the stored and modified set of chaincodes" in line 11, line 13, and line 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate corrections/clarifications are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 and 5-9 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 10-12 and 14-18 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 19-20 are drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., a manufacture).

With respect to claims 1, 10, and 19:
Claims 1, 10, and 19 are drawn to an abstract idea without significantly more. The claims recite storing identifiers of a set of chaincodes of a blockchain which are allowed to be accessed by a user via a blockchain software application, modifying the set of chaincodes of the blockchain which are allowed to be accessed by the user based on transactional behavior of the user stored on the blockchain, receiving a blockchain request, dynamically determining whether to allow access to the chaincode based on the stored and modified set of chaincodes, forwarding the blockchain request from the participation program to the chaincode, executing the chaincode, and storing information about the executed chaincode within a hash-linked chain of blocks. 
The limitations of storing identifiers of a set of chaincodes, modifying the set of chaincodes based on transactional behavior of the user, receiving a request, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – blockchain software application, chaincodes of blockchain, blockchain, user device, blockchain network, blockchain computing system, network interface, processor, and non-transitory computer readable medium. The blockchain software application, chaincodes of blockchain, blockchain, user device, blockchain network, blockchain computing system, network interface, processor, and non-transitory computer readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than 
With respect to claims 2-3, 5-9, 11-12, 14-18 and 20:
Dependent claims 2-3, 5-9, 11-12, 14-18 and 20 include additional limitations, for example, modifying the set of chaincodes of the blockchain which the user is allowed to access based on performance reviews executed by chaincodes, a participation program decoupled from the chaincode, replicating the modified set of chaincodes to blockchain peers, determining the quality of performance attributes based on comments of other users, determining to modify the set of chaincodes based on the comments of other users, weighting user comments differently based on previous blockchain transactions, generating a denial message, and determining a reason for denying, and adding it to the denial message, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures or signals to be executed, and do not recite any Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer 
Therefore, whether taken individually or as an ordered combination, claims 2-3, 5-9, 11-12, 14-18 and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10-12, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puddu et al. (US 20200067697 A1; hereinafter Puddu) in view of Kennedy (US .
With respect to claims 1, 10, and 19:
	Puddu teaches a blockchain processing method, comprising: (See at least Puddu: Abstract)
a blockchain computing system, comprising: a network interface configured to...; and (See at least Puddu: Abstract; paragraph(s) [0004] & [0058])
a processor configured to... (See at least Puddu: paragraph(s) [0058])
a non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a blockchain processing method comprising:... (See at least Puddu: paragraph(s) [0023])
storing, via a blockchain software application, identifiers of a set of chaincodes of a blockchain which are allowed to be accessed by a user; (By disclosing, in the System Chaincode a policy and a mapping to a smart contract identifier is stored. The System Chaincode can express conditions at the granularity of smart contract functions, so that it is possible to, e.g., specify that one function of the smart contract accepts mutable transactions, while another one only deals with immutable ones. See at least Puddu: paragraph(s) [0159]; Fig. 10)
modifying the set of chaincodes of the blockchain which are allowed to be accessed by the user based on transactional behavior of the user stored on the blockchain;... (By disclosing, once the transaction {circumflex over (T)} is received by the smart contract, the review is added to the reviews' database.. endorsers c may vote to censor the review, if they find its content inappropriate (step 3). Whenever the votes by endorsers reach the threshold t, the smart contract issues an immutable transaction T which includes the hash of the review in its data field (step 4), so to record a trace of the message permanently in the blockchain. Next, it mutates the state of the mutable transaction {circumflex over (T)} by issuing a mutant transaction T' and specifying del as new active transaction for {circumflex over (T)} (step 5). In addition, a so-called justice smart contract JSC implements a number of functions (a set of chaincodes) that can be invoked by means of transactions or queries. It includes a database of user reviews, which can be written using mutable transactions and read by querying the contract. Further, the JSC itself is able to mutate mutable transactions. See at least Puddu: paragraph(s) [0150] & [0148]; Fig. 10)
dynamically determining, via a participation program running on a blockchain peer, whether to allow access to chaincode corresponding to the blockchain request based on the stored and modified set of chaincodes which are allowed to be accessed by the user; (By disclosing, when a data record of a block includes an account balance, an account policy and/or access policy may be included into set data record and verified by a validating entity of the blockchain. In addition, a so-called justice smart contract JSC implements a number of functions that can be invoked by means of transactions or queries, wherein in contrast to transactions, queries do not change the state of the blockchain. It includes a database of user reviews, which can be written using mutable transactions and read by querying the contract. Further, the JSC itself is able to mutate mutable transactions. The chaincodes of the smart contract is determined dynamically according to the user reviews. See at least Puddu: paragraph(s) [0147]-[0148], [0081] & [0106])
in response to dynamically determining to allow access to the chaincode,...; and (As stated above, see at least Puddu: paragraph(s) [0147]-[0148], [0081] & [0106])
executing, by the blockchain peer, the chaincode based on the request and storing information about the executed chaincode via a block within a hash-linked chain of blocks. (By disclosing, whenever the votes by endorsers reach the threshold t, the smart contract issues an immutable transaction T which includes the hash of the review in its data field (step 4), so 
However, Puddu does not teach explicitly ...receiving a blockchain request from a user device associated with the user, and ...forwarding the blockchain request from the participation program to the chaincode.
Kennedy, directed to method and system for processing of a blockchain transaction in a transaction processing network and thus in the same field of endeavor, teaches 
...receiving a blockchain request from a user device associated with the user; (By disclosing, a method for validating blockchain transactions using a transaction processing network includes receiving a transaction message including a message type indicator and a plurality of data elements including at least first data elements configured to store blockchain data and additional data elements configured to store transaction data values. In addition, the consumer 704 may present the issued payment card (user device) to a merchant 706 for use in funding a payment transaction. The merchant 706 may be a business, another consumer, or any entity that may engage in a payment transaction with the consumer 704. The payment card may be presented by the consumer 704 via providing the physical card to the merchant 706, electronically transmitting (e.g., via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for operating a blockchain teachings of Puddu to incorporate the method and system for processing of a blockchain transaction in a transaction processing network teachings of Kennedy for the benefit of validating blockchain transactions using a transaction processing network. (See at least Kennedy: paragraph(s) [0004])
Wood, directed to financial derivative smart contract execution platform, system and method and thus in the same field of endeavor, teaches 
...forwarding the blockchain request from the participation program to the chaincode. (By disclosing, the Oracle Service (oracle) 110 uses an authenticated client to communicate with a node 109 possibly over a network 107 using an interface 111d. Oracles 110 provide input data for smart contracts that are subsequently processed by the blockchain network. The oracle 110 may communicate with a node 109 through an interface 113 that is not directly connected to the network 107. The server 108 may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Puddu and Kennedy to incorporate the financial derivative smart contract execution platform, system and method teachings of Wood for the benefit of facilitating, verifying, or enforcing the negotiation or performance of a contract, or making a contractual clause unnecessary as contracts are automatically executed when pre-programmed conditions are satisfied. (See at least Wood: paragraph(s) [0007])
With respect to claims 2, 11, and 20:
	Puddu, Kennedy, and Wood teach the blockchain method of claim 1, the blockchain computing system of claim 10, and the non-transitory computer readable medium of claim 19, as stated above.
Puddu further teaches wherein the modifying comprises modifying the set of chaincodes of the blockchain which the user is allowed to access based on performance reviews of previous blockchain transactions executed by at least one of the chaincode and other chaincode. (By disclosing, a so-called justice smart contract JSC implements a number of functions that can be invoked by means of transactions or queries, wherein in contrast to transactions, queries do not change the state of the blockchain. It includes a database of user reviews (comments). See at least Puddu: paragraph(s) [0150] & [0147]-[0148]; Fig. 10)
Wood, in the same field of endeavor, further teaches wherein the modifying comprises modifying the set of chaincodes of the blockchain which the user is allowed to access based on performance reviews of previous blockchain transactions executed by at least one of the chaincode and other chaincode. (By disclosing, smart contracts are computer protocols that facilitate, verify, or enforce the negotiation or performance of a contract, or that make a contractual clause unnecessary. Smart contracts usually also have a user interface and often emulate the logic of contractual clauses. See at least Wood: paragraph(s) [0043]-[0044], [0054], [0083], [0107], [0114] & [0124])
With respect to claims 3 and 12:
	Puddu, Kennedy, and Wood teach the blockchain processing method of claim 1 and the blockchain computing system of claim 11, as stated above.
wherein the participation program executing on the blockchain peer is decoupled from the chaincode. (By disclosing, the method 500 may even further include storing, in the memory of the processing server, one or more validation algorithms, wherein the new data record is validated based on application of the one or more validation algorithms (chaincode and a participation policy program) to data included in the new data record. See at least Kennedy: paragraph(s) [0030] & [0065])
With respect to claims 5 and 14:
	Puddu, Kennedy, and Wood teach the blockchain processing method of claim 1 and the blockchain computing system of claim 13, as stated above.
	Kennedy, in the same field of endeavor, further teaches further comprising replicating the modified set of chaincodes which are allowed to be accessed by the user to one or more blockchain peers within a blockchain network. (By disclosing, the processing server 102 may generate a data message that includes the blockchain data from the transaction message as well as the identified authentication and verification scores, and may electronically transmit (replicating) the data message to the blockchain network 114. The rules database 210 may be configured to store a plurality of authentication rules 212 and verification rules 214 using a suitable data storage format and 
With respect to claims 8 and 17:
	Puddu, Kennedy, and Wood teach the blockchain processing method of claim 1 and the blockchain computing system of claim 10, as stated above.
Kennedy, in the same field of endeavor, further teaches further comprising, in response to determining not to allow access to the chaincode, generating a denial message indicating that the blockchain request was denied and transmitting the denial message to the user device. (By disclosing, the acquiring financial institution may generate a response message indicating approval or denial of the payment transaction as indicated in the response code of the authorization response, and may 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puddu in view of Kennedy and in further view of Wood, as applied to claims 1 and 10, and in further view of Blass et al. (US 20190147505 A1; hereinafter Blass).
With respect to claims 6 and 15:
	Puddu, Kennedy, and Wood teach the blockchain processing method of claim 1 and the blockchain computing system of claim 10, as stated above.
	However, Puddu, Kennedy, and Wood do not teach wherein the method further comprises determining quality of the performance attributes of the user is determined by the blockchain peer based on comments of other users included in previous blockchain transactions of the user.
Blass, directed to system for electronic management of fundraising campaigns and thus in the same field of endeavor, teaches wherein the method further comprises determining quality of the performance attributes of the user based on comments of other users included in previous blockchain transactions of the user. (By disclosing, users of the fundraising management system... may optionally publish a viewable profile of themselves that may include such information as, e.g., user comments. See at least Blass: paragraph(s) [0008], [0028], [0060], [00071], [0074], [0221] & [0243])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Puddu, Kennedy, and Wood to incorporate the system for electronic management of fundraising campaigns teachings of Blass for the benefit of ensuring the integrity of transactions using a blockchain network. (See at least Blass: paragraph(s) [0260]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Puddu in view of Kennedy and in further view of Wood and Blass, as applied to claims 6 and 15, and in still further view of Curbera et al. (US 2018/0082024 A1; hereinafter Curbera).
With respect to claims 7 and 16:
Puddu, Kennedy, Wood, and Blass teach the blockchain processing method of claim 6 and the blockchain computing system of claim 15, as stated above.
Puddu further teaches wherein the method further comprises determining to modify the set of chaincodes which are allowed to be accessed by the user based on the comments of other users,... 
	However, Puddu, Kennedy, Wood, and Blass do not teach ...wherein comments from two of the other users are weighted differently based on previous blockchain transactions of the respective other users.
	Curbera, directed to secure distributed patient consent and information management and thus in the same field of endeavor, teaches ...wherein comments from two of the other users are weighted differently based on previous blockchain transactions of the respective other users. (By disclosing, the scores obtained from the various reasoning algorithms indicate the extent to which the potential response is inferred by the input question based on the specific area of focus of that reasoning algorithm. Each resulting score is then weighted against a statistical model. See at least Curbera: paragraph(s) [0073])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Puddu, Kennedy, Wood, and Blass to incorporate the secure distributed patient consent and information management teachings of Curbera for the benefit of using the improved blockchain and index mechanisms of the illustrative embodiments, so that patients are always able to determine where their patient information resides and to whom 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puddu in view of Kennedy and in further view of Wood, as applied to claims 8 and 17, and in still further view of Davis et al. (US 2016/0335533 A1; already of record in IDS; hereinafter Davis).
With respect to claims 9 and 18:
Puddu, Puddu, and Wood teach the blockchain processing method of claim 8 and the blockchain computing system of claim 17, as stated above.
	However, Puddu, Puddu, and Wood do not teach wherein the method further comprises determining a reason for denying accessing to the chaincode and adding the determined reason to the denial message.
	Davis, directed to system and method for an autonomous entity and thus in the same field of endeavor, teaches wherein the method further comprises determining a reason for denying accessing to the chaincode and adding the determined reason to the denial message. (By disclosing, as a final note, the DAE may include a brief marketing note (determined reason), providing each reference a link or other resource to learn more about the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Puddu, Puddu, and Wood to incorporate the system and method for an autonomous entity teachings of Davis for the benefit of using the blockchain platform and imposing a liar cost for fraudulent claims while facilitating genuine claimants to more easily leverage their social networks to each find his or her next job. (See at least Davis: paragraph(s) [0027] & [0034])

Response to Arguments
In response to applicant’s argument with respect to the 101 rejections that “When a request for a chaincode is received, the software can determine whether such chaincode is allowed to be accessed by the user on a dynamic basis, based on the modified set of chaincodes which the user is allowed to access. These features require a software program controlling access to another software program, which is precluded by being performed by a human,” it is noted that the claim language is not recited so as to be interpreted “on a dynamic basis”. From the claim language, it is unclear how the modified chaincodes contribute to the dynamic basis. It is determined “based on the stored and modified set of chaincodes” whether to allow access to the chaincode. Therefore, the process can be performed manually or mentally, especially when no technical details are recited with respect to the software program. 
In response to applicant’s argument that “Kennedy fails to describe storing a set of chaincodes of a blockchain which are allowed to be accessed by a user; let alone modifying which chaincodes in the set of chaincodes can be accessed,” it is noted that Puddu teaches that the smart contract implements a number of functions (chaincodes) that can be invoked by means of transactions, and the smart contract behaves differently according to the user reviews. (See at least Puddu: paragraph(s) [0147]-[0148] & [0150])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garagiola et al. (US 20190042620 A1) teaches optimizing queries and other retrieve operations in a blockchain, including smart contract changes, smart contract with chain code, and modification.
Ortiz et al. (US 20190073666 A1) teaches methods and systems for digital reward processing.
Arnold et al. (US20160260169A1) teaches updating a distributed ledger based on partial validations of transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685